                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 AVT NEW JERSEY, L.P., a Utah limited                      MEMORANDUM DECISION AND
 partnership,                                              ORDER DENYING MOTION FOR
                                                           ALTERNATIVE SERVICE AND
                            Plaintiff,                     DENYING MOTION FOR ENTRY OF
 v.                                                        DEFAULT

 CUBITAC CORP., a New York corporation,                    Case No. 2:19-cv-00662-JNP
 and YOEL WEISS, a citizen of New York,
                                                           District Judge Jill N. Parrish
                            Defendants.
                                                           Magistrate Judge Dustin B. Pead

        This case is referred to the undersigned from District Judge Jill Parrish under 28 U.S.C. §

636(b)(1)(A). (ECF No. 8). Pending before the court are two motions. Plaintiff brings a Motion

for Service by Publication (Alternative Service) (ECF No. 18.), and a Motion for Entry of

Default. (ECF No. 20.) Defendant Cubitac Corp. has filed an opposition seeking an opportunity

to Answer within 21 days if the court finds that service by Plaintiff has been properly

effectuated. Because counsel for Cubitac has entered an appearance in this case and Defendant

Yoel Weiss is listed as the company’s chief executive officer, the court will deny Plaintiff’s

motions and order the parties to work toward adjudicating this case on the merits. 1

        On November 25, 2019, the court denied without prejudice Plaintiff’s Motion for

Alternative Service. (ECF No. 15.) The court found Plaintiff had exercised minimal efforts to

properly effectuate service under the principles found in Fed. R. Civ. P. 4(e)(1), Utah Rule of

Civil Procedure 4(d)(5)(A), the Utah Supreme Court case of Jackson Const. Co. v. Marrs, 2004

UT 89, 100 P.3d 1211, and a decision from this court, Advantage Media Grp., LLC v. Get


1
  Pursuant to DUCivR 7-1(f) the court elects to decide the matter on the basis of the written memoranda submitted
by the parties.
Motivated Seminars, Inc., 2012 WL 3527227 (D. Utah Aug. 14, 2012). Approximately a month

later, Plaintiff brought a renewed motion for alternative service seeking service upon Defendant

Yoel Weiss who is Cubitac’s chief executive officer. (ECF No. 18.) Plaintiff then filed a Motion

for Entry of Default as to Defendant Cubitac Corp. (ECF No. 20.), before the court acted on the

renewed motion. Plaintiff argues Cubitac was served on December 17, 2019, citing to the Proof

of Service filed with the court on this same date. (ECF No. 17.) The Proof of Service provides

that a process server entered the business, experienced delay in getting a manager from the office

to meet him and when a person was described as a general manager the process server “gently

tapped [him] on left shoulder with envelope/documents and placed them on his chair.” (ECF No.

17 p. 1.)

        On January 23, 2020, Cubitac filed an opposition to Plaintiff’s motion for default. (ECF

No. 23.) Cubitac argues service was not proper and the purported general manager was actually

not a general manager. Therefore, he could not accept service on behalf of Cubitac.

        The Tenth Circuit has explicitly expressed that our “justice system has a strong

preference for resolving cases on their merits whenever possible, ….” Lee v. Max Int'l, LLC, 638

F.3d 1318, 1319 (10th Cir. 2011). That preference is illustrated in the Local Rules when seeking

a default. Under DUCivR 55-1 a Plaintiff seeking default is to file a motion that describes “with

specificity the method by which each allegedly defaulting party was served with process in a

manner authorized by Fed. R. Civ. P. 4, and the date of such service.” Further, such a motion

should include a “recitation of relevant facts, supporting authority and argument.” DUCivR 7-

1(a)(1)(B). Plaintiff’s motion for default fails to fully meet these standards as it offers no

supporting authority or argument and simply points the court to the Proof of Service without

articulating why such efforts properly effected service. Based on the facts of this case, and what




                                                   2
appears to be some questionable conduct by Cubitac and Mr. Weiss to avoid service, the court is

inclined to overlook the discrepancies in Plaintiff’s motion. As noted by the Tenth Circuit though

it is better to resolve a case on the merits. The court therefore will order as follows:

        Plaintiff’s Motion for Alternative Service is DENIED WITHOUT PREJUDICE AT THIS

TIME.

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Default is DENIED WITHOUT

PREJUDICE.

        Because Cubitac now has counsel in this case, Plaintiff is ORDERED to work with

counsel to properly serve Cubitac and Mr. Weiss who works for Cubitac. If Cubitac and Mr.

Weiss continue to be evasive of service in any manner, Plaintiff may renew a motion for

alternative service and seek a default. Cubitac seeks an opportunity to Answer the Complaint and

it is clear from Cubitac’s opposition to the motion for default that it is aware of this case. As

such, Cubitac is to file a timely Answer promptly after the parties work out the details to

properly effectuate service on all Defendants.

        IT IS SO ORDERED.



                 DATED this 24 January 2020.




                                               Dustin B. Pead
                                               United States Magistrate Judge




                                                  3
